Citation Nr: 1631585	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  13-29 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for lumbar spondylosis with degenerative disc disease.  

2.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease impingement syndrome and rotator cuff tear of the right shoulder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

4.  Entitlement to annual VA clothing allowance based on wear and tear of clothing due to service-connected disabilities.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1975 to August 1978.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The decision granted service connection for back and right shoulder disabilities.  The Veteran appealed to the Board the assigned initial disability ratings.   

The Veteran testified before the Board at the RO in February 2016.  A transcript of the hearing has been included in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.  The issue regarding entitlement to annual VA clothing allowance will be remanded pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

REMAND

A remand of this matter is warranted for the following reasons.  First, the Veteran should undergo VA compensation examination of his lower back and right shoulder disabilities.  During the February 2016 hearing, the Veteran asserted that his disorders have worsened since the most recent VA examinations in April 2013.  See Green v. Derwinski, 1 Vet. App. 121 (1991). 
Second, the Veteran indicated during the hearing that private medical evidence may be outstanding.  He should be provided an additional opportunity to submit any outstanding medical evidence, or to authorize VA to do so on his behalf.  

Third, the Veteran claimed entitlement to a TDIU in June 2016.  He specifically referenced his back disability as contributing to unemployability.  As a claim for TDIU is part and parcel of the claim for a higher initial rating here, the Board has jurisdiction over the TDIU issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As this claim has not yet been developed, and will be affected by the above-ordered examination and readjudication, it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Fourth, the claim regarding clothing allowance must be remanded as well.  In a December 2015 decision, the RO addressed the claim.  The Veteran filed a notice of disagreement (NOD) against the decision in January 2016.  The RO has not issued a Statement of the Case (SOC) in response, and has not acknowledged the Veteran's NOD.  See Manlincon, supra.    

Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any outstanding VA treatment records.  The most recent records are dated in March 2016.  38 C.F.R. § 3.159. 

2.  Provide the Veteran an additional opportunity to either submit outstanding private medical evidence, or to submit signed VA Form(s) 21-4142 pertaining to any outstanding private medical evidence, particularly any of which relates to medical treatment he may have received for his back and right shoulder disability (which he addressed during his Board testimony).  38 C.F.R. § 3.159. 

3.  Schedule the Veteran for a VA examination of his service-connected lower back and right shoulder disabilities.  The examiner should review the record prior to examination.  

The examiner should detail range of motion in the Veteran's lower back and right shoulder, and should discuss any neurological symptomatology associated with either disorder.  Please note the Veteran's February 2016 Board testimony during which he discussed limited motion, pain on motion, and neurological symptoms he believes relate to the disorders.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. 

4.  Then readjudicate the claims for higher initial ratings for lower back and right shoulder disabilities and the claim for a TDIU.  If a claim remains denied, the Veteran and his representative should be provided with a Supplemental SOC.

5.  The issue regarding entitlement to an annual clothing allowance should be reviewed.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SOC and advised of the appropriate time limit to perfect an appeal.  The issue should only be returned to the Board if an appeal is perfected.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




